DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang (20130335900).  With respect to claim 1, Jang discloses a charging device (50) the charging device (50) comprising: a first charger comprising a first charging terminal (70) configured to charge a manual cleaner (20) when the manual cleaner (20) is coupled to the charging device (50) connected to the first charger; a processor (see for example paragraph [0043]) connected to the communication line (see for example paragraph [0043]) to communicate with the first charger (70); and a receiver to wirelessly receive a control instruction from a remote controller (28), and connected to the processor to transmit the control instruction.  With respect to claim 3, Jang discloses the charging device (50) of claim 1, wherein the manual cleaner (20) is held on an upper portion of the first charger (see for example figures 4 and 5).  With respect to claim 4, Jang discloses the charging device (50) of claim 1, wherein the manual cleaner (20) is held on the first charger in a vertical direction above the first charger (see for example figures 4 and 5).  With respect to claim 5, Jang discloses the charging device (50) of claim 1, further comprising: a second charger comprising a second charging terminal (60) configured to charge a robot cleaner (10) when the robot cleaner (10) is coupled to the charging device.  With respect to claim 6, Jang discloses the charging device (50) of claim 5, wherein the robot cleaner (10) coupled to the second charger overlaps with and is placed adjacent a lower portion of the manual cleaner (20) held on the first charger in a vertical direction (see for example figures 4 and 5).  With respect to claim 7, Jang discloses the charging device (50) of claim 5, wherein the second charger further comprises a second transceiver (87a, 87b) configured to exchange information with the robot cleaner (10) and connected to the communication line.  With respect to claim 8, Jang discloses the charging device (50) of claim 7, wherein the second transceiver (87a, 87b) transmits the control instruction the robot cleaner (10).  With respect to claim 9, Jang discloses the charging device (50) of claim 5, wherein the receiver wirelessly receives the control instruction from the remote controller (28) using at least one of Radio Frequency (RF), Wireless Fidelity (WI-Fi), Bluetooth, Zigbee, near field communication (NFC), or Ultra-Wide Band (UWB) communication.  With respect to claim 10, Jang discloses the charging device (50) of claim 5, wherein the first charger is disposed above the second charger in a vertical direction (see for example figures 3-5).

Allowable Subject Matter
Claims 2, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  as to claim 2, patentability resides, at least in part in the first charger further comprises a first transceiver that is configured to exchange information with the manual cleaner and is connected to the communication line, and wherein the first transceiver transmits the control instruction to the manual cleaner and including all of the other limitations of the base claim; as to claim 11, patentability resides, at least in part in the receiver is wirelessly connected to a server and including all of the other limitations of the base claim; as to claim 12, patentability resides, at least in part in the remote controller is a cellphone (PCS phone), a smart phone, a Personal Digital Assistant (PDA), a Portable Multimedia Player (PMP), a laptop computer, a digital broadcasting terminal, a netbook, a tablet, or a navigation device and including all of the other limitations of the base claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA LEA-EDMONDS whose telephone number is (571)272-2043. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LISA LEA-EDMONDS
Primary Examiner
Art Unit 2847



/LISA LEA-EDMONDS/Primary Examiner, Art Unit 2847                                                                                                                                                                                             2022-04-29